                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT

                                    :
LEEANN CLARKSON,                    :
                                    :
     plaintiff,                     :
                                    :
v.                                  :   CASE NO. 3:18-cv-00477(RAR)
                                    :
NANCY A. BERRYHILL,                 :
ACTING COMMISSIONER                 :
OF SOCIAL SECURITY, 1               :
                                    :
     defendant.                     :



                        RULING ON PENDING MOTIONS

       Leeann Clarkson (“plaintiff”) appeals the final decision of

the Commissioner of Social Security (“the Commissioner”)

pursuant to 42 U.S.C. § 405(g).     The Commissioner denied

plaintiff’s application for Social Security Disability Benefits

in a decision dated February 5, 2018.      Plaintiff timely appealed

to this court.     Currently pending are plaintiff’s motion for an

order reversing and remanding her case for a hearing (Dkt. #26-

2) and defendant’s motion to affirm the decision of the

Commissioner.     (Dkt. #29-1.)

       For the reasons that follow, the plaintiff’s motion to

reverse, or in the alternative, remand is GRANTED and the

Commissioner’s motion to affirm is DENIED.



1 Andrew Saul is the new Commissioner of Social Security and has
been added as a party automatically.
                              STANDARD

     “A district court reviewing a final . . . decision [of the

Commissioner of Social Security] pursuant to section 205(g) of

the Social Security Act, 42 U.S.C § 405(g), is performing an

appellate function.”    Zambrana v. Califano, 651 F.2d 842, 844

(2d Cir. 1981).   “The findings of the Commissioner of Social

Security as to any fact, if supported by substantial evidence,

[are] conclusive . . . .”    42 U.S.C. § 405(g).   Accordingly, the

court may not make a de novo determination of whether a

plaintiff is disabled in reviewing a denial of disability

benefits.   Id.; Wagner v. Sec’y of Health and Human Servs., 906

F.2d 856, 860 (2d Cir. 1990).    Rather, the court’s function is

to ascertain whether the Commissioner applied the correct legal

principles in reaching her conclusion, and whether the decision

is supported by substantial evidence.    Johnson v. Bowen, 817

F.2d 983, 985 (2d Cir. 1987).

     Therefore, absent legal error, this court may not set aside

the decision of the Commissioner if it is supported by

substantial evidence.    Berry v. Schweiker, 675 F.2d 464, 467 (2d

Cir. 1982).   Further, if the Commissioner’s decision is

supported by substantial evidence, that decision will be

sustained, even where there may also be substantial evidence to

support the plaintiff’s contrary position.    Schauer v.

Schweiker, 675 F.2d 55, 57 (2d Cir. 1982).


                                  2
     The Second Circuit has defined substantial evidence as

“‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’”   Williams on Behalf of

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988) (quoting

Richardson v. Perales, 402 U.S. 389, 401 (1971)).   Substantial

evidence must be “more than a scintilla or touch of proof here

and there in the record.”   Williams, 859 F.2d at 258.

     The Social Security Act (“SSA”) provides that benefits are

payable to individuals who have a disability.   42 U.S.C. §

423(a)(1).   “The term ‘disability’ means . . . [an] inability to

engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment. . . .”    42

U.S.C. § 423(d)(1).   In order to determine whether a claimant is

disabled within the meaning of the SSA, the ALJ must follow a

five-step evaluation process as promulgated by the Commissioner. 2


2 The five steps are as follows: (1) the Commissioner considers
whether the claimant is currently engaged in substantial gainful
activity; (2) if not, the Commissioner considers whether the
claimant has a “severe impairment” which limits his or her
mental or physical ability to do basic work activities; (3) if
the claimant has a “severe impairment,” the Commissioner must
ask whether, based solely on the medical evidence, the claimant
has an impairment listed in Appendix 1 of the regulations. If
the claimant has one of these enumerated impairments, the
Commissioner will automatically consider him or her disabled,
without considering vocational factors such as age, education,
and work experience; (4) if the impairment is not “listed” in
the regulations, the Commissioner then asks whether, despite the
claimant’s severe impairment, he or she has the residual
functional capacity to perform his or her past work; and (5) if
the claimant is unable to perform his or her past work, the

                                 3
     In order to be considered disabled, an individual’s

impairment must be “of such severity that he is not only unable

to do his previous work but cannot . . . engage in any other

kind of substantial gainful work which exists in the national

economy.”   42 U.S.C. § 423(d)(2)(A).          “[W]ork which exists in

the national economy means work which exists in significant

numbers either in the region where such individual lives or in

several regions of the country.”       Id. 3

                        PROCEDURAL HISTORY

     Plaintiff initially filed for disability insurance benefits

under Title II and Title XVI on November 24, 2014.           (R. 268.) 4

Plaintiff alleged a disability onset date of July 16, 2013.            (R.

268.)   At the time of application, plaintiff alleged that she

suffered from Bipolar disorder, vertigo, lower back problems,

thyroid problems, headaches, and blurry vision.           (R. 171.)   The

initial application was denied on August 19, 2015, and again



Commissioner then determines whether there is other work which
the claimant could perform. The Commissioner bears the burden
of proof on this last step, while the claimant has the burden on
the first four steps. 20 C.F.R. § 416.920(a)(4)(i)-(v).

3The determination of whether such work exists in the national
economy is made without regard to: 1) “whether such work exists
in the immediate area in which [the claimant] lives;” 2)
“whether a specific job vacancy exists for [the claimant];” or
3) “whether [the claimant] would be hired if he applied for
work.” Id.

4 The Court cites pages within the administrative record as “R.
___.”

                                   4
upon reconsideration on November 30, 2015.       (R. 170–191, 194–

211.)    Plaintiff then filed for an administrative hearing which

was held by ALJ Eskunder Boyd (hereinafter the “ALJ”) on May 8,

2017.    (R. 80-119.)   The ALJ issued an unfavorable decision on

July 10, 2017.    (R. 7–21.)   On August 24, 2017, plaintiff sought

a review by the Appeals Council, which was denied on February 5,

2018.    (R. 1-5.)   Plaintiff then filed this action seeking

judicial review.     (Dkt. #26-2.)

                               DISCUSSION

       Plaintiff asserts that the ALJ’s RFC determination is not

supported by substantial evidence and the ALJ failed to develop

the record.    (Pl. Br. 18, 21.)     Based on the following, the

Court finds that the ALJ failed to develop the record.       The

Court therefore remands the case to the commissioner for further

administrative procedure consistent with this ruling.

  I.     The ALJ Failed to Develop the Record

       Plaintiff asserts that the ALJ failed to develop the record

by failing to obtain an opinion from any treating physician and

various medical records from several treating sources.       The

Court agrees.

         An ALJ has the affirmative duty to develop the record “in

light of ‘the essentially non-adversarial nature of a benefits

proceeding.’”    Pratts v. Chater, 94 F.3d 34, 37 (2d Cir. 1996)

(quoting Echevarria v. Secretary of HHS, 685 F.2d 751, 755 (2d


                                     5
Cir. 1982)); see also Swiantek v. Commissioner, 588 F. App’x 82,

83-84 (2d Cir. 2015).   “When an unsuccessful claimant files a

civil action on the ground of inadequate development of the

record, the issue is whether the missing evidence is

significant.”   Santiago v. Astrue, No. 3:10-cv-937(CFD), 2011 WL

4460206, at *2 (D. Conn. Sept. 27, 2011) (citing Pratts v.

Chater, 94 F.3d 34, 37–38 (2d Cir. 1996)).

     a. The ALJ was required to obtain opinion evidence from
     plaintiff’s treating physicians.

     A court must remand “where ‘the medical records obtained by

the ALJ do not shed any light on the [claimant's RFC], and

[where] the consulting doctors did not personally evaluate’ the

claimant.”   Martinez v. Berryhill, No. 3:17-cv-843 (SRU), 2019

WL 1199393, at *11 (D. Conn. Mar. 14, 2019) (quoting Guillen v.

Berryhill, 697 F. App'x 107, 108-09 (2d Cir. 2017) (summary

order)).   “The record is insufficient when ‘[t]he medical

records discuss [the claimant’s] illnesses and suggest treatment

for them, but offer no insight into how [the] impairments affect

or do not affect [the claimant’s] ability to work, or [his]

ability to undertake the activities of daily life.’”   Martinez,

2019 WL 1199393, at *11 (alterations in original) (quoting

Guillen, 697 F. App'x at 109).

     The ALJ is not required to request an opinion from

plaintiff’s treating source where the ALJ’s opinion is



                                 6
consistent with a consultative examiner and “the ALJ also [has]

all of the treatment notes from” the plaintiff’s physician.

Pellam v. Astrue, 508 Fed. Appx. 87, 89–90 (2d Cir. 2013).

     Plaintiff asserts that the ALJ erred by failing to obtain

opinion evidence from any of her treating sources, including Dr.

Nawaz and APRN Baldino.   (Pl. Br. 20.)   Plaintiff further

alleges that the ALJ erred by relying on Dr. Yacov Kogan’s

opinion as to plaintiff’s mental RFC because Dr. Kogan is not a

psychiatrist.   (Pl. Br. 20.)   The Court agrees.

     Dr. Kogan examined plaintiff on July 22, 2015.      (R. 572.)

Dr. Kogan reported that plaintiff was alert and oriented to time

and place, had normal expressive and receptive language, was

able to provide an organized history with good memory for recent

and distant elements, and had good thought process.      (R. 574.)

Dr. Kogan also reported that plaintiff’s thought process was

somewhat slow and that plaintiff required occasional repetition

during the exam, especially with more complex, multitask steps.

(R. 574–75.)    Dr. Kogan opined that plaintiff had no limitations

regarding her ability to speak, comprehend, remember, and carry

out simple tasks.   (R. 575.)   However, Dr. Kogan opined moderate

limitations regarding plaintiff’s ability to remember,

comprehend, and carry out complex instructions.      (R. 575.)   The

ALJ assigned Dr. Kogan’s opinion great weight.      (R. 18.)




                                  7
      Mental limitations opined by non-mental health specialist

are not entitled to great or controlling weight.    See Drogo v.

Colvin, No. 5:13-CV-0946 GTS, 2015 WL 4041732, at *7,*9

(N.D.N.Y. July 1, 2015).    In Fontanez v. Colvin, the court

determined that the ALJ failed to develop the record by

“fail[ing] [to] obtain [a] mental RFC assessments from

Plaintiff's treating psychiatrist or treating psychologist, Drs.

Ruiz and Nair, respectively.”    Fontanez v. Colvin, No. 16-CV-

01300 (PKC), 2017 WL 4334127, at *22 (E.D.N.Y. Sept. 28, 2017).

The record contained treatment notes from Doctors Ruiz and Nair;

an assessment by plaintiff’s treating physician, an internal

medicine specialist, Dr. Navarro, and an opinion from a

consultative psychologist who examined the plaintiff, Dr. Efobi.

Id. at *2, *20.

     The court also stated that the opinions of Doctors Ruiz and

Nair were particularity important because, as “stress is highly

individualized, mentally impaired individuals may have

difficulty meeting the requirements of even so-called ‘low-

stress’ jobs, and the Commissioner must therefore make specific

findings about the nature of a claimant's stress, the

circumstances that trigger it, and how those factors affect

[her] ability to work.”    Id. at *22 (internal quotation marks

omitted)(quoting Marthens v. Colvin, No. 3:15-CV-535 (CFH), 2016

WL 5369478, at *12 (N.D.N.Y. Sept. 22, 2016))(alterations in


                                  8
original).    As such, findings of stress levels must be based on

the opinion of a mental health professional.      Fontanez, 2017 WL

4334127, at *22.

     As in Fontanez, the record contains treatment notes from

plaintiff’s psychologist; an opinion from a consultative

examiner, and an assessment of plaintiff’s mental limitations by

a non-mental health professional.      However, unlike Fontanez,

there is not a single opinion from any of plaintiff’s treating

physicians, nor is there any evidence to suggest that such

opinions were requested.     Further, the record lacks medical

records from Dr. Nawaz, plaintiff’s treating psychologist,

during the relevant period.     Indeed, only records after the

relevant period were requested from Dr. Nawaz.     (R. 778, 784.)

Similarly, there are almost no treatment notes as to plaintiff’s

mental state during the relevant period.      The only treatment

notes from a mental health professional during any of the

relevant period are from Community Center for Behavioral Health

at Danbury.   (R. 543–61.)    However, the treatment notes

demonstrate that plaintiff was not seen there from October 8,

2013 until November 28, 2014 with no following treatment.      (R.

543.)   As a result, the record lacks medical evidence from a

mental health specialist for fourteen of the almost eighteen

month relevant period.




                                   9
     While the Commissioner points to opinions by state agency

consultants to demonstrate that there was not an obvious gap in

the record, Fontanez makes clear that opinions by state agency

consultants cannot cure such a defect.   Where the record lacks

sufficient medical records to supports the RFC determination,

the only cure is an opinion by plaintiff’s treating physician-

not that of a consulting physician.   See Fontanez v. Colvin, No.

16-CV-01300 (PKC), 2017 WL 4334127, at *22 (E.D.N.Y. Sept. 28,

2017) (remanding the ALJ’s decision for failing to obtain a

mental RFC determination from plaintiff’s treating psychiatrist

where plaintiff’s medical records did not shed light on

plaintiff’s mental RFC despite consulting physicians opining

plaintiff’s mental RFC limitations); see also Martinez v.

Berryhill, No. 3:17-cv-843 (SRU), 2019 WL 1199393, at *11 (D.

Conn. Mar. 14, 2019)(stating that a court must remand where both

the medical records obtained by the ALJ do not shed any light on

the plaintiff’s RFC and the consulting doctors did not

personally evaluate the plaintiff); Guillen v. Berryhill, 697 F.

App'x 107, 108-09 (2d Cir. 2017) (summary order) (remanding

where both the medical records obtained by the ALJ do not shed

any light on the plaintiff’s RFC and the consulting doctors did

not personally evaluate the plaintiff); Pellam v. Astrue, 508

Fed. Appx. 87, 89–90 (2d Cir. 2013)(the ALJ is not required to

acquire an opinion from the plaintiff’s treating source where


                               10
the ALJ’s opinion is consistent with a consultative examiner and

“the ALJ also [has] all of the treatment notes from” the

plaintiff’s treating physician)

     The record here is clearly more deficient and presents more

gaps than the record in Fontanez.      Thus, the ALJ had a duty to

request an opinion from plaintiff’s treating physicians

regarding her mental RFC limitations.      Therefore, the Court must

remand.

     b. The ALJ failed to develop the record by failing to
     obtain the following medical records.

     Plaintiff asserts that an obvious gap in the record was

created by the lack of medical records.      (Pl. Br. 19.)

Plaintiff asserts that the following medical records were

missing from the record: several treatment notes from Danbury

Hospital’s Community Center from February 7, 2011 to October 8,

2013; medical records from St. Mary’s Behavior Health prior to

October 8, 2015; and all records from Yale Neurosurgery Group

and Family Service Center.   Plaintiff asserts that the ALJ

failed to develop the record by failing to request and obtain

these medical records.

     The Regulations provide that an ALJ “will develop [the

plaintiff’s] complete medical history for at least the 12 months

preceding the month in which” the plaintiff files an application

for social security disability benefits, “unless there is a



                                  11
reason to believe that development of an earlier period is

necessary or unless [the plaintiff] say[s] that [his or her]

disability began less than 12 months before [the plaintiff]

filed [his or her] application.”      20 C.F.R. § 404.1512(b)(1).

      The Regulations further provide that the ALJ “will make

every reasonable effort to help [the plaintiff] get medical

evidence from [his or her] own medical sources and entities that

maintain [his or her] medical sources’ evidence when [the

plaintiff] give[s] [the ALJ] permission to request the reports.”

Id.   “Every reasonable effort means that [the ALJ] will make an

initial request for evidence from [the plaintiff’s] medical

source or entity that maintains [the plaintiff’s] medical

source's evidence and . . . if the evidence has not been

received, [the ALJ] will make one follow-up request to obtain

the medical evidence necessary to make a determination.”      Id.

      The ALJ does not have a duty to request additional evidence

where the evidence in the record is “adequate for [the ALJ] to

make a determination as to disability.”      Perez v. Chater, 77

F.3d 41, 48 (2d Cir. 1996).    “[W]here there are no obvious gaps

in the administrative record, and where the ALJ already

possesses a ‘complete medical history,’ the ALJ is under no

obligation to seek additional information in advance of

rejecting a benefits claim.”   Rosa v. Callahan, 168 F.3d 72, 79

n.5 (2d Cir. 1999).


                                 12
     Applying these principles, plaintiff is incorrect that the

ALJ failed to develop the record by not obtaining the medical

records from Danbury Hospital for the period between February

2011 and October 2013.    These records pre-date the relevant

period and therefore their absence does not create an obvious

gap in the record.    See Colbert v. Comm'r of Soc. Sec., 313 F.

Supp. 3d 562, 575–76 (S.D.N.Y. 2018)(stating that evidence prior

to the relevant period is irrelevant to the plaintiff’s RFC

determination); see also Ortiz v. Saul, No. 18-CV-4516 (JLC),

2019 WL 4649516, at *20 (S.D.N.Y. Sept. 25, 2019)(holding that

the ALJ failed to develop the record by relying on illegible

treatment notes and opinion evidence that pre-dated the relevant

period).   Further, the ALJ requested plaintiff’s medical records

for the twelve-month period before her application for benefits

as required.   See 20 C.F.R. § 404.1512(b)(1).

     Similarly, plaintiff states that the ALJ failed to develop

the record by failing to obtain medical records from Yale

Neurosurgery Group.    (Pl. Br. 19.)   However, plaintiff indicates

that she had only one visit with Yale Neurosurgery Group, which

was on January 13, 2015—one month following her DLI.      (R. 312.)

Plaintiff does not assert any significance to this medical

appointment.   Notably, the ALJ requested plaintiff’s medical

records from Yale Neurosurgery Group.    (R. 145, 159.)

Additionally, these records post-date the relevant period and


                                 13
therefore their absence does not create an obvious gap in the

record.    See O'Connell v. Colvin, 558 Fed. Appx. 63, 64 (2d Cir.

2014)(stating that evidence following plaintiff’s DLI is

irrelevant if there is no reasonable possibility that such

evidence would change the outcome of plaintiff’s application);

see also Vilardi v. Astrue, 447 Fed. Appx. 271, 272 (2d Cir.

2012)(evidence after the plaintiff’s DLI demonstrating a

worsening of her condition was irrelevant to the ALJ’s

determination).

     Plaintiff is also incorrect that the ALJ failed to develop

the record by not receiving medical records from Family Service

Center.    The ALJ requested plaintiff’s medical records from

Family Service Center even though plaintiff never discussed

Family Service Center at her hearing and did not list Family

Service Center as a facility to be contacted for medical

records.    (R. 21–71, 144, 307–13.)   Plaintiff does not assert

any significance to these records, or the time period they

cover, or what treatment she sought.     Regardless, these records

pre-date the relevant period and therefore their absence does

not create an obvious gap in the record.     See Colbert v. Comm'r

of Soc. Sec., 313 F. Supp. 3d 562, 575–76 (S.D.N.Y. 2018); see

also Ortiz v. Saul, No. 18-CV-4516 (JLC), 2019 WL 4649516, at

*20 (S.D.N.Y. Sept. 25, 2019).




                                 14
     The absence of Dr. Nawaz’s treatment notes, however,

created an obvious gap in the record.      Plaintiff’s alleged onset

date is July 16, 2013.    (R. 268.)    Plaintiff filed for

disability insurance benefits under Title II and Title XVI on

November 24, 2014.    (R. 268.)   Therefore, the ALJ was required

to obtain plaintiff’s medical records from November 24, 2013 to

November 24, 2014.    20 C.F.R. § 404.1512(b)(1).    The ALJ only

requested plaintiff’s medical records from Dr. Nawaz at St.

Mary’s Hospital from November 10, 2015 to the present.       (R.

778.)   At the ALJ hearing on May 8, 2017, plaintiff specifically

told the ALJ that medical records from Dr. Nawaz at St. Mary’s

Hospital were incomplete.    (R. 62.)    On June 1, 2017 the ALJ

then made a follow up request for records after November 10,

2015.   (R. 784.)

     When plaintiff referred to treatment notes after September

2015, the ALJ stated that he had Dr. Nawaz’s notes “up to

September 2015.”    Plaintiff responded that she did not have

access to the medical record to discover that records were

missing prior to August 2015.     (R. 31, 62.)   Plaintiff was

unrepresented at the ALJ hearing.      The record establishes that

plaintiff began treatment with Dr. Nawaz in September 2014—over

a year earlier than the time period of the records requested.

(R. 310.)   As such, there was an obvious gap in the record.




                                  15
     Where evidence is missing, “the issue is whether the

missing evidence is significant.”    Santiago v. Astrue, No. 3:10-

cv-937(CFD), 2011 WL 4460206, at *2 (D. Conn. Sept. 27, 2011).

Evidence is significant if its absence harmed the plaintiff.

See id.   Remand is not required where “the record was

sufficiently complete for the ALJ to make a substantially

supported RFC determination.”   Moreau v. Berryhill, No. 3:17-CV-

00396 (JCH), 2018 WL 1316197, at *12 (D. Conn. Mar. 14, 2018).

     The only treatment notes from a mental health professional

during any of the relevant period are from Community Center for

Behavioral Health at Danbury.   (R. 543–61.)   These treatment

notes demonstrate that plaintiff was not seen from October 8,

2013 until November 28, 2014 with no following treatment.    (R.

543.)   As a result, the record lacks medical evidence from a

mental health specialist for fourteen of the almost eighteen-

month relevant period.

     Plaintiff did not begin her treatment with Dr. Nawaz until

September 2014 which accounts for a maximum of three months of

records during the undocumented, relevant period.    (R. 310.)

While three months may seem minimal, any ability to close the

enormous gap in treatment notes during the relevant period would

have been significant.   As such, Dr. Nawaz’s treatment notes

were significant, and the Court cannot conclude that the record




                                16
was sufficiently complete for the ALJ to make a decision.

Therefore, the Court must remand.

    II.   The Court Will Not Consider Plaintiff’s Remaining
          Arguments

      In light of the Court’s findings above, it need not reach

the merits of plaintiff’s remaining arguments.     Therefore, this

matter is remanded to the Commissioner for further administrative

proceedings consistent with this Ruling.     On remand, the

Commissioner will address the other claims of error not discussed

herein. 5

                              CONCLUSION

      Based on the foregoing reasons, plaintiff’s motion for an

order to remand the Commissioner’s decision (Dkt. #26-2) is

GRANTED and the Commissioner’s motion to affirm that decision

(Dkt. #29-1) is DENIED.

      This is not a recommended ruling.    The consent of the

parties allows this magistrate judge to direct the entry of a

judgment of the district court in accordance with the Federal

Rules of Civil Procedure.    Appeals can be made directly to the

appropriate United States Court of Appeals from this judgment.

See 28 U.S.C. § 636(c)(3).


5 The Court offers no opinion on whether the ALJ should or will
find plaintiff disabled on remand. Rather the Court finds remand
is appropriate to permit the ALJ to obtain a particularized
statement from plaintiff’s treating physician concerning
plaintiff’s physical residual functional capacity.

                                  17
     SO ORDERED this 3rd day of March 2020, at Hartford,

Connecticut.

                              __        /s/   __ ___ ____
                              Robert A. Richardson
                              United States Magistrate Judge




                               18
